Citation Nr: 0721395	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-41 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to increased and separate evaluations for 
bilateral tinea pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1985, with subsequent active duty, including from 
October 1990 to November 1990.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from ratings decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the benefits sought 
on appeal.  

The Board notes that at the December 2006 hearing the veteran 
stressed the great pain his feet cause him, and the related 
circulation problems he suffers from.  While the veteran's 
claim for residuals of frostbite has been previously 
adjudicated in as recently as September 2006, this issue is 
referred to the RO for clarification as to whether the 
veteran intends to submit a notice o disagreement or to raise 
a new claim and for any appropriate action.  Also at the 
hearing the veteran raised the issues of his depression and 
anxiety, arthritis, and his inability to work as possibly 
related to his foot problems, as well as his high blood 
pressure.  Again, these issues have been adjudicated by the 
RO but are referred for clarification as to whether the 
veteran intends to file a notice of disagreement or raise new 
claims, and for any appropriate action.  

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's bilateral tinea pedis does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, and has not been shown to require systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more over the past 12 
months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran essentially contends he is entitled to an 
increased rating for his bilateral tinea pedis because the 
current rating assigned does not accurately reflect the 
severity of his disorder.  The veteran also seeks separate 
evaluations for each of his feet.  An unappealed rating 
decision of December 2003 granted service connection for the 
veteran's tinea pedis and assigned a 10 percent evaluation 
for both of his feet combined.  Subsequent decisions, 
including that which is the subject of this appeal, continued 
that evaluation.  The current rating reflects the disability 
assigned to his bilateral foot disability based upon the 
total area affected by tinea pedis.  To evaluate each foot 
separately would not change the result as the total area of 
the skin affected would be the same.  

The veteran's bilateral tinea pedis has been rated under DC 
7813, the diagnostic code for dermatophytosis, which, in 
turn, rates under 7806 in this case.  A 10 percent evaluation 
under DC 7806 is warranted where the evidence shows that at 
least 5 percent, but less than 20 percent, of the entire body 
is affected, at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.    

As explained in a September 2004 rating decision, the RO 
allowed the 10 percent rating for both of the veteran's feet 
based on the finding that 5 percent of exposed areas are 
affected by the veteran's bilateral tinea pedis.  Despite 
this, the feet are not actually exposed areas, like the head, 
face, or neck.  It cannot be said that any percentage of 
exposed areas are affected by the veteran's tinea pedis, and 
indeed, a February 2006 VA examination report made such a 
finding.  Of the VA examinations that have been conducted, 
even the most favorable to the veteran states that only 2 to 
3 percent of the total body surface is affected by the tinea 
pedis on both feet combined, as described in a July 2004 
report.  This does not satisfy the 5 percent threshold 
requirement for a 10 percent rating.  There is also no 
medical evidence that the veteran has had to take 
corticosteroids or other immunosuppressive drugs, and to the 
contrary, the veteran testified at the hearing that he has 
only treated his tinea pedis with creams and lotions.  A 
February 2006 VA examination report confirms this.  For all 
of these reasons, the evidence does not suggest the veteran 
meets the criteria for a 10 percent evaluation under DC 7806 
for each of his bilateral tinea pedis.

The Board has considered the application of all other 
diagnostic codes pertaining to the skin but does not find the 
veteran is entitled to separate 10 percent ratings for each 
of his feet under any of them.  For example, a number of the 
codes pertain to scars, and scars are not involved with the 
veteran's disability.  A number of the codes also require 
certain percentages of body surface area to be affected by 
the condition, or treatment of the condition with particular 
drugs, and these too do not apply to the veteran's case.  The 
VA examiner stated in the February 2006 examination that 
scars were not involved.  The remaining codes pertain to 
medical disorders that are simply not raised by the evidence 
here.  For these reasons, the Board does not find that 
separate evaluations for tinea pedis of each of the veteran's 
feet is warranted. 

As for the veteran's request for a rating in excess of 10 
percent, the Board is cognizant of and sympathetic to the 
severity of pain the veteran described at the hearing, but 
cannot find that an increased rating is justified.  A rating 
of 30 percent is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or where systemic therapy such as corticosteroids 
or other immunosuppressive drugs has been required for a 
total duration of six weeks or more over the past 12 months.  
There is no medical evidence to support this.  A VA 
examination of February 2006 found that the total body 
surface area affected by the veteran's bilateral tinea pedis 
is 1 percent.  The total amount of exposed areas affected was 
0 percent.  The only treatments the veteran has used for his 
condition has been creams and powders.  For these reasons, a 
rating in excess of 10 percent is not warranted.  Again, the 
Board has considered the application of all other diagnostic 
codes pertaining to the skin that could potentially allow a 
rating in excess of 10 percent, but finds that no other skin 
codes that allow for such a rating apply to the veteran's 
case.  

Finally, the veteran has submitted statements from friends 
and a supervisor regarding his feet.  These do not provide 
the competent medical evidence required to increase the 
veteran's rating for bilateral tinea pedis.  The pain the 
veteran feels in his feet is acknowledged in these letters as 
well as in the most recent VA examination.  The VA examiner 
stated that he did not see how the skin manifestations (for 
which service connection is in effect) would explain the 
pain.  

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected tinea 
pedis, that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2005).  Nor is the veteran's disability one 
excluded from the VA Rating Schedule.  Rather, tinea pedis is 
specifically addressed by DC 7813 and DC 7806.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, March 2005, and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of Mach 2005 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should the increased rating be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The veteran was afforded VA examinations in 
November 2003, July 2004, and February 2006.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Separate evaluations for the veteran's bilateral tinea pedis, 
and a rating in excess of 10 percent for bilateral tinea 
pedis are denied.


REMAND

The veteran seeks service connection for PTSD.  Establishment 
of service connection for PTSD requires:  (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The veteran's claim for service connection for PTSD is in 
need of further development before adjudication can take 
place.  At the December 2006 hearing the veteran testified he 
has personal records in support of his claim that he would 
like to submit.  An attempt to obtain these records must be 
made before adjudication can take place.

Also, the remainder of the veteran's personnel file must be 
obtained.  An April 2005 request indicates that only certain 
pages of the file were sought.  No matter the likelihood of 
the other pages containing relevant information, all pages 
must be obtained.  It is unknown what information could be 
contained in the remainder of the file.  The file does not 
show that any further attempts were made to obtain records 
from the veteran's personnel file beyond the April 2005 
request.  38 U.S.C. § 5103A(b)(3) requires that VA make 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  An attempt to retrieve 
all of these documents must be made.

An attempt at verification of the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center is 
also needed before adjudication may take place.  The 
veteran's account of the stressor that caused his PTSD has 
been consistent throughout the record.  The veteran contends 
that the primary stressor was the experience of having to 
recover dead bodies from mine fields during his time in the 
Persian Gulf.  Prior to the December 2006 hearing the time 
frame for the occurrence of this stressor was broad, but at 
the hearing the veteran testified this occurred during July 
or August of the 27 days he was in the Persian Gulf.  Based 
on the information the veteran provided on his PTSD 
Questionnaire, the year would have been in 1990 or 1991.  The 
veteran testified that during this time he was a combat 
engineer, and the records we do have from his personnel 
records confirm this.  The veteran's personnel records also 
confirm some of his testimony as to which unit he was 
assigned to, but further clarification is needed.  While a 
May 2005 rating decision informed the veteran that a 
meaningful search for verification of his stressors could not 
be made based on the information obtained, perhaps in light 
of his hearing testimony, and with further clarification from 
the veteran, a meaningful search may now be conducted. 

Additionally, a remand is required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his PTSD.  The veteran has not yet been afforded such an 
examination.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Here, the veteran has a 
current diagnosis of PTSD, most recently documented in an 
April 2006 VAMC treatment note, and some credible evidence of 
his stressors, but no nexus opinion is associated with the 
file.  A VA examination is required to determine the 
existence of any link between the veteran's currently 
diagnosed PTSD and service.

Finally, the veteran is entitled to proper VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in March 2005 subsequent to 
VA's receipt of his claim for PTSD, the notice did not inform 
him of what medical and lay evidence is necessary to 
substantiate a service connection claim PTSD specifically.  
The notice discusses stressors on the first page, and the 
requirements for a general service connection claim in an 
attachment, but it is not clear that this constitutes 
sufficient notice.  Adequate notice must be afforded to the 
veteran.
	
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim 
for PTSD.

2.	Ask the veteran to provide any records 
in his 
possession pertaining to his PTSD claim, 
as he mentioned at the December 2006 
hearing.  Thereafter, secure any 
necessary releases and attempt to obtain 
such records and associate them with the 
claims file.  Do not associate duplicate 
documents with the file.

3.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
personnel records from the National 
Personnel Records Center.  Associate all 
such records with the veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

4.  Ask the veteran to provide any 
additional specifics 
about the stressors he has claimed.  
Thereafter, contact the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) and attempt to independently 
verify the veteran's stressors.  In 
particular, attempt to verify the 
veteran's duties of recovering bodies 
from minefields in the Persian Gulf 
during 1990 or 1991.

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

5.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


